Citation Nr: 0324566	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from an February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted entitlement to service connection 
for a cervical spine disorder, and assigned an evaluation of 
20 percent, effective June 10, 1998.


REMAND

After the case was received by the Board in March 2002, the 
Board undertook additional development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2).  Treatment reports from 
the Iron Mountain VAMC, dated from July 1997 to April 2003, 
and treatment records from D. Barr, D.C., dated from July 
2002 to April 2003, were obtained.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  The Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the veteran's 
claim in light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



